Citation Nr: 0214665	
Decision Date: 10/21/02    Archive Date: 10/29/02

DOCKET NO.  99-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
September 1963.  This appeal arises from an April 1999 rating 
decision of the Department of Veterans Affairs (VA), 
Hartford, Connecticut, regional office (RO).  

The veteran provided testimony before the undersigned at a 
hearing held in Hartford, Connecticut, in August 2002.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim.

2.  The veteran has been service connected for bilateral 
sensorineural hearing loss since 1967.

3.  The veteran currently has tinnitus which is consistent 
with his service connected hearing loss and his military 
service as a light weapons infantryman.


CONCLUSION OF LAW

Tinnitus was incurred in service.  38 U.S.C.A. § 1131 (West 
Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. § 5100 et seq.; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002).  This law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and imposed on VA 
certain notification requirements.  

VA has a duty to notify the appellant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2002); 38 C.F.R. 
§ 3.159(b) (2002).  The veteran was notified in the September 
1999 statement of the case (SOC) and the July 2001 
supplemental statement of the case (SSOC) of the laws and 
regulations governing his claim.  This was sufficient for 
notification of the information and evidence necessary to 
substantiate the claim, and the veteran has been adequately 
informed as to the type of evidence that would help 
substantiate his claim.  The veteran was provided with a VA 
audiologic evaluation and private records were obtained.  At 
his hearing before the undersigned in August 2002, the 
veteran was informed of VCAA and the type of evidence that he 
could submit or that VA would obtain.  The veteran did not 
reference any available evidence that he desired VA to 
obtain.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet. 
App. June 19, 2002) (holding that both the statute, 38 U.S.C. 
§ 5103(a), and the regulation, 38 C.F.R. § 3.159, clearly 
require the Secretary to notify a claimant which evidence, if 
any, will be obtained by the claimant and which evidence, if 
any, will be retrieved by the Secretary).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and assist and under the circumstances of this 
case, particularly the grant of service connection below, a 
remand would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty.  38 U.S.C.A. § 1131 (West Supp. 2002).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2002).

The service medical records show that the veteran's hearing 
underwent a decrease during service.  Service connection for 
hearing loss was granted in November 1967.  Recent VA and 
private examination reports show that the veteran's hearing 
has worsened since the initial grant of service connection.

On VA audiologic examination in February 1999, the veteran 
reported occasional bilateral tinnitus.  The examiner noted 
that the veteran was exposed to noise from weapons during his 
two years of service.  Bilateral sensorineural hearing loss 
was present.  A private examination report dated in September 
2000 noted that the veteran had tinnitus, with significant 
gunfire exposure for two years beginning in 1961 and no other 
loud noise exposures related.

The veteran currently has tinnitus as well as a service 
connected bilateral sensorineural hearing loss.  The veteran 
has testified that the tinnitus has been present since 
service.  The records show that the veteran served as a light 
weapons infantryman in service in the early 1960's, and 
service connection for hearing loss was granted in 1967 when 
the veteran was 24 years old.  The veteran has reported that 
he worked with computers in an indoor setting since his 
separation from service, and that he has not suffered 
significant noise exposure since service.  Given the lack of 
evidence of any other cause for his tinnitus, the Board finds 
that tinnitus cannot be dissociated from the veteran's 
sensorineural hearing loss, and service connection is 
warranted for tinnitus.




ORDER

Service connection for tinnitus is granted.


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

